ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-12 and 14-20 are allowed because the prior art made of record does not teach replaceable smart battery pack for use in a mobile device, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-12 and 14-20, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
wherein the replaceable smart battery pack further comprises at least one sensor (108, 110) and an additional processor (104), wherein the at least one sensor is configured for detecting a touch profile of a user or a magnetic field and generating a corresponding battery pack control signal, the additional processor is configured to receive the corresponding battery pack control signal and to communicate with the smart battery management system by means of the first protocol in response to the corresponding battery pack control signal; and
wherein the additional processor is further configured to communicate via a         second protocol other than the first protocol with a device external to the replaceable   smart battery pack and to communicate with the smart battery management system via corresponding commands of the first protocol in response to the commands of the      second protocol.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851